DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
	Regarding claims 1 and 3-5, the examiner first notes that “contact pins of different pin lengths” is not positively claimed. Rather, the claim merely requires that the first contact elevations and second contact elevations are configured to, or would be capable of, making contact with pins having different lengths seeing as the first set of opposite elevations are disposed nearer the housing entrance of the connector than the second set of opposite elevations.
	However, claim 3 positively recites “a first contact pin” and “a second contact pin” as well as “a first insertion depth” and “a second insertion depth” of the corresponding pins. The claim does not, however, specify that the first insertion depth is different/shallower/deeper than the second insertion depth. Additionally, the claim does not specify that “a first number of the first contact elevations” is different/greater than/less than “a second number of the first contact elevations”. As such, the Examiner points out that the claim, as written, does not preclude the use of multiple contact pins that are identical, seeing as they both would have “an insertion depth” and interact with “a number” of contact elevations.
	As such, an examination on the merits of the claims, as currently presented, is addressed herein.  Based on the Examiner’s understanding of the invention from the Applicant’s drawings, it is understood that this is not the intended invention. The Applicant is advised to amend the claim(s) to more clearly define the intended subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kibushi (U.S. 2015/0171538). All reference numbers in the following rejections will be in light of Figs. 1 and 3 of Kibushi.
With respect to claim 1, Kibushi discloses a female connector (1) for a relay, comprising: a housing (5); a contact wall (23) arranged in the housing, wherein the contact wall has a first deformation (see depression at 13) having at least one first contact elevation (9a and 11a); and a spring tongue (15), arranged in the housing, wherein the spring tongue faces the contact wall, wherein the spring tongue has a second deformation having a plurality of second contact elevations (9b and 11b), wherein a second dip (see depression formed between the contact elevations 9b and 11b) is formed between two successive second contact elevations, and wherein the second contact elevations are arranged opposite the at least one first contact elevation and are configured to press contact pins (3) of different contact pin lengths against the at least one first contact elevation in a sprung manner.
Even though Kibushi does not disclose multiple contact pins having different lengths, it is seen that the first contact elevations and second contact elevations are configured to, or would be capable of, making contact with pins having different lengths seeing as the first set of opposite elevations are disposed nearer the housing entrance of the connector than the second set of opposite elevations. 
With respect to claim 2, Kibushi discloses the female connector according to claim 1, wherein the at least one first contact elevation of the first deformation of the contact wall comprises a plurality of first contact elevations (see 9a and 11a), wherein a first dip (see 13) is formed between two successive first contact elevations, and wherein the second contact elevations are arranged opposite the first contact elevations in pairs. See Fig. 3.
With respect to claim 6, Kibushi discloses the female connector according to claim 2, wherein the housing has a first housing wall (see above 23) and a second housing wall (see below 9b) arranged opposite the first housing wall, and wherein a housing opening (7) is defined between the first housing wall and the second housing wall such that the respective contact pins are configured to pass through the housing opening. See Fig. 1.
With respect to claim 7, Kibushi discloses the female connector according to claim 6, wherein the second housing wall has, at an end of the second housing wall and facing away from the housing opening, an elongated end region (17) which extends beyond a corresponding end of the first housing wall. 
With respect to claim 8, Kibushi discloses the female connector according to claim 6, further comprising a contact clip having a flat base section, a bent section connected to the base sections and a bent-back bracket section connected to the bent section, wherein the spring tongue is formed by the bent-back bracket section and is resiliently arranged opposite the flat base section. See Fig. 1, below.
[AltContent: textbox (Flat base Section (Second Housing Wall))][AltContent: arrow][AltContent: textbox (Bent-Back Bracket Section)][AltContent: textbox (Bent Section)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    215
    570
    media_image1.png
    Greyscale


Figure 1: Annotated Fig. 3 of Kibushi

With respect to claim 9, Kibushi discloses the female connector according to claim 8, wherein the base section is formed on the second housing wall. See Fig. 1, above.
With respect to claim 10, Kibushi discloses the female connector according to claim 9, wherein a resilient end of the spring tongue faces away from a housing opening. See at 15.
With respect to claim 11, Kibushi discloses the female connector according to claim 10, wherein the resilient end of the spring tongue has an end section which inclines towards the base section. See at 15.
With respect to claim 12, Kibushi discloses the female connector according to claim 11, wherein the end section of the spring tongue is adapted to contact and press against the base section, and wherein the end section is configured to exert a spring force. The curvature see at 15 is seen to have a structure capable of, or adapted, to press against the base section in the event that the spring tongue is excessively bent. 
With respect to claim 13, Kibushi discloses the female connector according to claim 2, wherein the first dip of the contact wall formedPage 4 of 7Application No.: HerewithAttorney Ref. No.: P061BE.WO.US (89176.0065)Preliminary Amendment dated November 19, 2020 between the first contact elevations are integrally formed, at a first housing wall. See Fig. 3.
With respect to claim 14, Kibushi discloses the female connector according to claim 2, wherein the spring tongue is at least partially shaped like a wave. See Fig. 3.
With respect to claim 15, Kibushi discloses the female connector according to claim 2, wherein the first dip of the contact wall formed between the first contact elevations is flat. See 13.
With respect to claim 16, Kibushi discloses the female connector according to claim 2, wherein the first contact elevations of the contact wall and the second contact elevations of the spring tongue are arranged one behind the other along an insertion direction of the contact pin. See Fig. 3.
With respect to claim 17, Kibushi discloses the female connector according to claim 16, wherein the insertion direction runs perpendicular to an axis of curvature of a bent section connected to the base section. See Fig. 3.
With respect to claim 18, Kibushi discloses the female connector according to claim 2, wherein the contact wall and the spring tongue are made of electrically conductive material. See paragraph [0027].
With respect to claim 19, Kibushi discloses the female connector according to claim 2, wherein a number of first contact elevations is equal to a number of second contact elevations. See Fig. 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kibushi (U.S. 2015/0171538) in view of Wu (U.S. 10,643,812).
With respect to claim 3, Kibushi discloses a single contact pin (3, Fig. 1).
However, Kibushi fails to disclose a first contact pin and a second contact pin such that the contact wall has a first number of the first contact elevations up to a first insertion depth of a first contact pin and has a second number of the first contact elevations up to a second insertion depth of a second contact pin, wherein the spring tongue to the first insertion depth of the first contact pin
Wu, on the other hand, is an example within the art that teaches a relay (2, Fig. 1) having contact pins (21 and 22 in Fig. 2) that are to be inserted into female connector clips (44 and 45 in Fig. 7) of a connection object (3, Fig. 3), and wherein the coil terminals (21, Fig. 2) and a power contact terminals (22, Fig. 2) have different lengths so that they interface with the female contacts at different times thus preventing an electric arc when inserting or disconnecting the relay (see col. 1, lines 54-63 and col. 3, lines 4-10).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was filed to incorporate the female connectors of Kibushi, in the relay connection system of Wu, so that the contact wall has a first number of the first contact elevations up to a first insertion depth of a first contact pin and has a second number of the first contact elevations up to a second insertion depth of a second contact pin, wherein the spring tongue to the first insertion depth of the first contact pin
With respect to claim 4, and in view of the obvious modification as noted above with respect to claim 3, the combined teachings of Kibushi and Wu disclose the female connector according to claim 3, wherein a first contact force is exerted on the a first contact pin (see shorter coil terminals 21 in Fig. 2 of Wu) via the first number of the first contact elevations (9a of Kibushi) and via the first number of the second contact elevations (9b of Kibushi) from the contact wall and the spring tongue, and wherein a second contact force is exerted on the second contact pin (see longer power terminals 22 in Fig. 2 of Wu) via the second number of the first contact elevations (9a and 11a of Kibushi) and via the second number of the second contact elevations (9b and 11b of Kibushi) from the contact wall and the spring tongue.
With respect to claim 5, and in view of the obvious modification as noted above with respect to claim 3, the combined teachings of Kibushi and Wu disclose the female connector according to claim 3, wherein a first contact resistance occurs between the first number of the first contact elevations (9a of Kibushi) and the first number of the second contact elevations (9b of Kibushi) and the first contact pin (see shorter coil terminals 21 in Fig. 2 of Wu), and a second contact resistance occurs between the second number of the first contact elevations (9a and 11a of Kibushi) and the second number of the second contact elevations (9b and 11b of Kibushi) and the second contact pin (see longer power terminals 22 in Fig. 2 of Wu).

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. 10,643,812) in view of Kibushi (U.S. 2015/0171538). See Figs. 1 and 3 of Kibushi for all reference numbers in the following rejections.
Wu shows a relay system, comprising: a relay (2, Fig. 1) comprising, a first contact pin (21/51, Figs. 2 and 7) and a second contact pin (22/52, Figs. 2 and 7); a first female connector (45, Fig. 7) into which the first contact pin is inserted; and Page 5 of 7Application No.: HerewithAttorney Ref. No.: P061BE.WO.US (89176.0065)Preliminary Amendment dated November 19, 2020a second female connector (44, Fig. 7) into which the second contact pin is inserted.
Wu, however, fails to disclose that each of the first female connector and the second female connector comprises: a housing; a contact wall arranged in the housing, wherein the contact wall has a first deformation having at least one first contact elevation; and a spring tongue arranged in the housing, wherein the spring tongue faces the contact wall, wherein the spring tongue has a second deformation having a plurality of second contact elevations, wherein a second dip is formed between two successive second contact elevations, and wherein the second contact elevations are arranged opposite the at least one first contact elevation and are configured to press the respective first contact pin or the respective second contact pin against the at least one first contact elevation in a sprung manner.
Kibushi, on the other hand, is an example within the art that teaches a female connector having a housing (5); a contact wall (23) arranged in the housing, wherein the contact wall has a first deformation (see depression at 13) having at least one first contact elevation (9a and 11a); and a spring tongue (15), arranged in the housing, wherein the spring tongue faces the contact wall, wherein the spring tongue has a second deformation having a plurality of second contact elevations (9b and 11b), wherein a second dip (see depression formed between the contact elevations 9b and 11b) is formed between two successive second contact elevations, and wherein the second contact elevations are arranged opposite the at least one first contact elevation and are configured to press a contact pin (3) against the at least one first contact elevation in a sprung manner.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was filed to modify the relay connection system of Wu, with the female connectors of Kibushi, as to have the first female connector and the second female connector comprise: a housing; a contact wall arranged in the housing, wherein the contact wall has a first deformation having at least one first contact elevation; and a spring tongue arranged in the housing, wherein the spring tongue faces the contact wall, wherein the spring tongue has a second deformation having a plurality of second contact elevations, wherein a second dip is formed between two successive second contact elevations, and wherein the second contact elevations are arranged opposite the at least one first contact elevation and are configured to press the respective first contact pin or the respective second contact pin against the at least one first contact elevation in a sprung manner. A person having ordinary skill in the art would recognize that it would be advantageous to employ the female connectors, which have a different number of contact elevations disposed at various insertions depths of a contact pin (as is disclosed by Kibushi), in a relay connection system that uses different length pins to protect against arcing (as is taught by Wu), so that the female connection object may use multiple of the same type of female connectors while also ensure the system is protected against arcing. Do so would reduce manufacturing costs and processes.
With respect to claim 21, Wu discloses the relay system according to claim 20, wherein the first contact pin is a coil connection (21) and the second contact pin is a load connection (22) of the relay.
With respect to claim 22, and in view of the obvious modification as noted above with respect to claim 20, the combined teachings of Wu discloses the relay system of claim 20, wherein the first contact pin and the second contact pin have tapered first contact pin ends. See Figs. 1-2.
With respect to claim 23, Wu discloses the relay system according to claim 20, wherein the first contact pin and the second contact pin have taper-free first contact pin ends. See the same load and coil contacts of Wu, 51 and 52 in Figs. 7-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited but not relied upon in the rejections above are particularly pertinent in that they disclose female connector that have resilient tongues which can make multiple points of contact. Additionally, pertinent references are cited that disclose relay systems having multiple contact pins.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833